DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Upon reconsideration, the allowability of claims 1-13 and 15-17 is hereby withdrawn in view of the newly found Copending Application No. 17/231,942.
Drawings
The drawings are objected to because the replacement sheet filed 9/24/2021 with Fig. 9 has numbers with lines indicating a blank figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-13 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11- 23 and 25-27 of copending Application No. 17/231,942 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/231,942 read on the instant invention’s claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	As to claim 11 of the Copending Application No. 17/231,942, it recites all the method steps of the instant invention’s claim 1.   
	As to claim 12 of the Copending Application No. 17/231,942, it recites all the method steps of the instant invention’s claim 2.  
	As to claim 13 of the Copending Application No. 17/231,942, it recites all the method steps of the instant invention’s claim 3.   
 	As to claim 14 of the Copending Application No. 17/231,942, it recites all the method steps of the instant invention’s claim 4.   

	As to claim 16 of the Copending Application No. 17/231,942, it recites all the method steps of the instant invention’s claim 6.   
	As to claim 17 of the Copending Application No. 17/231,942, it recites all the method steps of the instant invention’s claim 7.   
	As to claim 18 of the Copending Application No. 17/231,942, it recites all the method steps of the instant invention’s claim 8.   
As to claim 19 of the Copending Application No. 17/231,942, it recites all the method steps of the instant invention’s claim 9.   
 	As to claim 20 of the Copending Application No. 17/231,942, it recites all the method steps of the instant invention’s claim 10.
	As to claim 21 of the Copending Application No. 17/231,942, it recites all the method steps of the instant invention’s claim 11.   
   	As to claim 22 of the Copending Application No. 17/231,942, it recites all the method steps of the instant invention’s claim 12.  
	As to claim 23 of the Copending Application No. 17/231,942, it recites all the method steps of the instant invention’s claim 13.   
 	As to claim 25 of the Copending Application No. 17/231,942, it recites all the method steps of the instant invention’s claim 15.   
	As to claim 26 of the Copending Application No. 17/231,942, it recites all the method steps of the instant invention’s claim 16.

Allowable Subject Matter
Claims 14 and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/SUSAN S LEE/                                                                                                 Primary Examiner, Art Unit 2852                                                                                                       
sl